As filed with the Securities and Exchange Commission on July 15 , 2010 1933 Act File No. U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. ¨ EATON VANCE GROWTH TRUST (Exact name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrant's Telephone Number) Maureen A. Gemma Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the registration statement. It is proposed that this filing will go effective on the 30 th day after filing pursuant to Rule 488 under the Securities Act of 1933, as amended. Title of Securities Being Registered: Shares of Beneficial Interest of Eaton Vance Multi-Cap Growth Fund No filing fee is required because an indefinite number of shares have previously been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended. Pursuant to Rule 429, this Registration Statement relates to shares previously registered on Form N-1A (File No. 02-22019). CONTENTS OF REGISTRATION STATEMENT ON FORM N-14 This Registration Statement consists of the following papers and documents. Cover Sheet Part A - Proxy Statement/Prospectus Part B - Statement of Additional Information Part C - Other Information Signature Page Exhibit Index Exhibits EATON VANCE GLOBAL GROWTH FUND Two International Place Boston, Massachusetts 02110 August 30, 2010 Dear Shareholder: We cordially invite you to attend a Special Meeting of Shareholders of Eaton Vance Global Growth Fund (Global Fund), a series of Eaton Vance Growth Trust (the Trust), on October 8, 2010 to consider a proposal to approve an Agreement and Plan of Reorganization to convert shares of the Global Fund into corresponding shares of Eaton Vance Multi-Cap Growth Fund (the Multi-Cap Fund), a series of the Trust (the Reorganization). The investment objective of Global Fund is to seek long-term capital growth and the investment objective of Multi-Cap Fund is to achieve capital growth. Multi-Cap Fund also has a secondary consideration of investment income. Global Fund and Multi-Cap Fund invest all of their assets in Global Growth Portfolio and Multi-Cap Growth Portfolio, respectively. The enclosed combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) describes the Reorganization in detail. We ask you to read the enclosed information carefully and to submit your vote promptly. After consideration and recommendation by Eaton Vance Management, the Board of Trustees has determined that it is in the best interests of the Global Fund to be merged into the Multi-Cap Growth Fund. We believe that you would benefit from the Reorganization because you would become shareholders of a larger fund with a lower expense ratio. We realize that most shareholders will not be able to attend the meeting and vote their shares in person. However, the Global Fund does need your vote. You can vote by mail or by telephone, as explained in the enclosed material. If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person. By voting promptly, you can help the Global Fund avoid the expense of additional mailings . If you would like additional information concerning this proposal, please call one of our service representatives at 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time. Your participation in this vote is extremely important. Sincerely, Thomas E. Faust Jr. President Eaton Vance Growth Trust Your vote is important  please return your proxy card promptly. Shareholders are urged to sign and mail the enclosed proxy in the enclosed postage prepaid envelope or vote by telephone by following the enclosed instructions. Your vote is important whether you own a few shares or many shares. EATON VANCE GLOBAL GROWTH FUND Two International Place Boston, Massachusetts 02110 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held October 8, 2010 Important Notice Regarding the Availability of Proxy Materials for the Special Meeting of Shareholders to be Held on Friday, October 8, 2010: The Notice of Special Meeting of Shareholders, Proxy Statement, Proxy Card and Shareholder Reports are available on the Eaton Vance website at www.eatonvance.com , by selecting Individual Investors followed by Investor Resources and then Open-End Funds. A Special Meeting of Shareholders of Eaton Vance Global Growth Fund (the Global Fund) will be held at the principal office of the Global Fund, Two International Place, Boston, Massachusetts 02110, on Friday, October 8, 2010 at 3:00 p.m. (Eastern Time), for the following purposes: 1. To consider and act upon a proposal to approve an Agreement and Plan of Reorganization (the Plan) to convert shares of the Global Fund into corresponding shares of Eaton Vance Multi- Cap Growth Fund (the Multi-Cap Fund). The Plan provides for the transfer of all of the assets and liabilities of the Global Fund to the Multi-Cap Fund and in exchange for corresponding shares of Multi-Cap Fund; and 2. To consider and act upon any other matters which may properly come before the meeting and any adjourned or postponed session thereof. The meeting is called pursuant to the By-Laws of Eaton Vance Growth Trust (the Trust). The Board of Trustees of the Trust has fixed the close of business on August 19, 2010 as the record date for the determination of the shareholders of the Global Fund entitled to notice of, and to vote at, the meeting and any adjournments or postponements thereof. By Order of the Board of Trustees, Maureen A. Gemma Secretary Eaton Vance Growth Trust August 30, 2010 Boston, Massachusetts IMPORTANT Shareholders can help the Board of Trustees of the Global Fund avoid the necessity and additional expense of further solicitations, which may be necessary to obtain a quorum, by promptly returning the enclosed proxy or voting by telephone. The enclosed addressed envelope requires no postage if mailed in the United States and is included for your convenience. PROXY STATEMENT/PROSPECTUS Acquisition of the Assets of EATON VANCE GLOBAL GROWTH FUND By And In Exchange For Shares of EATON VANCE MULTI-CAP GROWTH FUND Two International Place Boston, Massachusetts 02110 August 30, 2010 We are sending you this combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) in connection with the Special Meeting of Shareholders (the Special Meeting) of Eaton Vance Global Growth Fund (the Global Fund), a series of Eaton Vance Growth Trust (the Trust), a Massachusetts business trust registered as an open-end management investment company to be held on October 8, 2010 (the Meeting Date) at 3:00 p.m., Eastern Time, at Two International Place, Boston, MA 02110. This document is both the Proxy Statement of the Global Fund and a Prospectus of Eaton Vance Multi-Cap Growth Fund (the Multi-Cap Fund), also a series of the Trust. The Global Fund and the Multi-Cap Fund hereinafter are sometimes referred to as a Fund or collectively as the Funds. A proxy card is enclosed with the foregoing Notice of a Special Meeting of Shareholders for the benefit of shareholders who wish to vote, but do not expect to be present at the Special Meeting. Shareholders also may vote by telephone. The proxy is solicited on behalf of the Board of Trustees of the Trust (the Board or Trustees). This Proxy Statement/Prospectus relates to the proposed reorganization of Class A shares, Class B shares and Class C shares of the Global Fund into the corresponding class of shares of the Multi-Cap Fund (the Reorganization). The Agreement and Plan of Reorganization (the Plan) is attached as Appendix A and provides for the transfer of all of the assets and liabilities of the Global Fund to the Multi-Cap Fund in exchange for shares of the Multi-Cap Fund. Following the transfer, Multi-Cap Fund shares will be distributed to shareholders of the Global Fund and Global Fund and its corresponding portfolio, Global Growth Portfolio, will be terminated. As a result, each shareholder of the Global Fund will receive Multi-Cap Fund shares equal in value to the value of such shareholders Global Fund shares, calculated as of the close of regular trading on the New York Stock Exchange on the business day immediately prior to the Reorganization. Each proxy will be voted in accordance with its instructions. If no instruction is given, an executed proxy will authorize the persons named as proxies, or any of them, to vote in favor of each matter. A written proxy is revocable by the person giving it, prior to exercise by a signed writing filed with the Funds proxy tabulator [Tabulator Name], [Address], or by executing and delivering a later dated proxy, or by attending the meeting and voting the shares in person. If you attend the meeting in person, please be prepared to present photo identification. Proxies voted by telephone may be revoked at any time in the same manner that proxies voted by mail may be revoked. This Proxy Statement/Prospectus is initially being mailed to shareholders on or about August 30, 2010. Supplementary solicitations may be made by mail, telephone, telegraph, facsimile or electronic means. The Trustees have fixed the close of business on August 19, 2010 as the record date (Record Date) for the determination of the shareholders entitled to notice of and to vote at the meeting and any adjournments or postponements thereof. Shareholders at the close of business on the Record Date will be entitled to one vote for each share of the Global Fund held. The number of shares of beneficial interest of each class of each Fund outstanding and the persons who held of record more than five percent of the outstanding shares of each Fund as of the Record Date, along with such information for the combined fund as if the Reorganization was consummated on the Record Date, are set forth in Appendix C. This Proxy Statement/Prospectus sets forth concisely the information that you should know when considering the Reorganization. You should read and retain this Proxy Statement/Prospectus for future reference. This Proxy Statement/Prospectus is accompanied by the Prospectus of Multi-Cap Fund dated January 1, 2010 (the Multi-Cap Fund Prospectus), which is incorporated by reference herein. A Statement of Additional Information dated August 30, 2010 that relates to this Proxy Statement/Prospectus and contains additional information about the Multi-Cap Fund and the Reorganization is on file with the Securities and Exchange Commission (the SEC) and is incorporated by reference into this Proxy Statement/Prospectus. The Prospectus (the Global Fund Prospectus) and the Statement of Additional Information (the Global Fund SAI) of the Global Fund each dated January 1, 2010 and the Statement of Additional Information of the Multi-Cap Fund dated January 1, 2010 (the Multi-Cap Fund SAI) are on file with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. The Annual Reports to Shareholders for Global Fund and Multi-Cap Fund dated August 31, 2009 and the semi-annual reports to shareholders dated February 28, 2010 have been filed with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. To ask questions about this Proxy Statement/Prospectus, please call our toll-free number at 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time. Upon request, copies of each of the documents incorporated by reference referred to above are available upon oral or written request and without charge. To obtain a copy, write to the Funds, c/o Eaton Vance Management, Two International Place, Boston, MA 02110, Attn: Proxy Coordinator  Mutual Fund Operations, or call 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time. The foregoing documents may be obtained on the Internet at www.eatonvance.com. In addition, the SEC maintains a website at www.sec.gov that contains the documents described above, material incorporated by reference, and other information about the Global Fund and the Multi-Cap Fund. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROXY STATEMENT/PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ii TABLE OF CONTENTS Page SUMMARY 1 FUND EXPENSES 2 REASONS FOR THE REORGANIZATION 4 INFORMATION ABOUT THE REORGANIZATION 6 HOW DO THE BUSINESS, INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES AND POLICIES OF THE GLOBAL FUND COMPARE TO THAT OF THE MULTI-CAP FUND? 10 PRINCIPAL RISK FACTORS 12 COMPARATIVE INFORMATION ON SHAREHOLDER RIGHTS 13 INFORMATION ABOUT THE FUNDS 13 VOTING INFORMATION 14 DISSENTERS RIGHTS 15 GLOBAL FUND FINANCIAL HIGHLIGHTS 16 MULTI-CAP FUND FINANCIAL HIGHLIGHTS 18 EXPERTS 20 APPENDIX A: FORM OF AGREEMENT AND PLAN OF REORGANIZATION A 1 APPENDIX B: MANAGEMENTS DISCUSSION OF FUND PERFORMANCE B 1 APPENDIX C: OUTSTANDING SHARES AND 5% HOLDERS C-1 iii SUMMARY The following is a summary of certain information contained in or incorporated by reference in this Proxy Statement/Prospectus. This summary is not intended to be a complete statement of all material features of the proposed Reorganization and is qualified in its entirety by reference to the full text of this Proxy Statement/ Prospectus, the Plan and the other documents referred to herein. Proposed Transaction . The Trustees of the Trust have approved the Plan, which provides for the transfer of all of the assets of the Global Fund to the Multi-Cap Fund in exchange for the issuance of Multi-Cap Fund shares and the assumption of all of the Global Funds liabilities by the Multi-Cap Fund at a closing to be held as soon as practicable following approval of the Reorganization by shareholders of the Global Fund at the Special Meeting, or any adjournments or postponements thereof, and the satisfaction of all the other conditions to the Reorganization (the Closing). The Plan is attached hereto as Appendix A. The value of each shareholders account with the corresponding class of the Multi-Cap Fund immediately after the Reorganization will be the same as the value of such shareholders account with the Global Fund immediately prior to the Reorganization. Following the transfer, Multi-Cap Fund shares will be distributed to shareholders of the Global Fund and the Global Fund and its corresponding portfolio, Global Growth Portfolio, will be terminated. As a result of the Reorganization, each shareholder of the Global Fund will receive full and fractional Multi-Cap Fund shares equal in value at the close of regular trading on the New York Stock Exchange on the Closing date to the value of such shareholders shares of the Global Fund. At or prior to the Closing, the Global Fund shall declare a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to its shareholders all of its investment company taxable income, its net tax-exempt interest income, and all of its net capital gains, if any, realized for the taxable year ending at the Closing. The Trustees, including the Trustees who are not interested persons of the Trust as defined in the Investment Company Act of 1940, as amended (the 1940 Act) (Independent Trustees), have determined that the interests of existing shareholders of Global Fund will not be diluted as a result of the transaction contemplated by the Reorganization and that the Reorganization is in the best interests of the Global Fund. Background for the Proposed Transaction . The Board of Trustees of the Trust considered a number of factors, including the proposed terms of the Reorganization. The Trustees considered that, among other things, combining the Funds would produce potential economies of scale and reduce the expense ratio for the Global Funds shareholders, and the Reorganization would be tax-free for federal income tax purposes. Moreover, the Trustees considered that shareholders of Global Fund would benefit from a larger fund with similar investment objectives and policies. The Board of Trustees of the Trust believes that the proposed Reorganization is in the best interests of the Global Fund and has recommended that the Global Funds shareholders vote for the Reorganization. Objectives, Restrictions and Policies . The Funds have similar investment objectives and similar policies and restrictions. Each Fund invests primarily in equity securities. Unlike Multi-Cap Growth Portfolio, the corresponding portfolio of Multi-Cap Fund, Global Portfolio has no restriction on investment in foreign securities. Multi-Cap Portfolio is permitted to invest up to 25% of its net assets in foreign securities, but may invest without limit in dollar-denominated securities of foreign companies that trade on U.S. exchanges or in the over-the-counter market (including depositary receipts which evidence ownership in underlying foreign stocks). The Funds fundamental and non-fundamental investment restrictions are substantially the same, although some are worded differently. Each Fund is a feeder fund investing in their own master fund. In a master-feeder structure, the feeder fund invests all or substantially all of its assets in a single master fund, which directly owns a portfolio of securities. The master fund in which each Fund invests is sometimes referred to herein as its Portfolio. Fund Fees, Expenses and Services . Multi-Cap Fund (total net assets of approximately $160.4 million as of April 30, 2010) is significantly larger than Global Fund (total net assets of approximately $56.0 million as of April 30, 2010). As described below, Multi-Cap Fund has a lower total expense ratio than Global Fund. As a 1 result of the Reorganization, the Global Funds shareholders are expected to benefit from the Multi-Cap Funds lower expense ratio. Both Funds offer Class A, Class B and Class C shares. As a result of the Reorganization, shareholders of Class A shares, Class B shares and Class C shares of Global Fund would receive shares of the corresponding class of the Multi-Cap Fund. The privileges and services associated with the corresponding share class of each Fund are identical. See Distribution Arrangements for details on the distribution and service fees. Class B shares of each Fund have a conversion feature, whereby they convert to the lower cost Class A shares eight years after their initial purchase. Distribution Arrangements . Shares of each Fund are sold on a continuous basis by Eaton Vance Distributors, Inc. (EVD), the Funds principal underwriter. Class A shares of each Fund are sold at net asset value per share plus a sales charge; Class B and Class C shares of each Fund are sold at net asset value subject to a contingent deferred sales charge (CDSC). The distribution and service fee payable for Class A shares of Multi-Cap Fund is 0.25%, which is lower than the 0.50% distribution and service fee payable on Class A shares of Global Fund. As a result, it is beneficial to Class A shareholders of Global Fund to be exchanged into the lower cost Class A shares of Multi-Cap Fund. Class B shares and Class C shares of each Fund pay distribution and service fees equal to 1.00% of average daily net assets annually. As a result of the Reorganization, shareholders of Class A shares, Class B shares and Class C shares of Global Fund would receive shares of the corresponding class of the Multi-Cap Fund. Redemption Procedures and Exchange Privileges . The Global Fund and the Multi-Cap Fund offer the same redemption features pursuant to which proceeds of a redemption are remitted by wire or check after receipt of proper documents including signature guarantees. The respective classes of each Fund have the same exchange privileges. Tax Consequences . The Global Fund expects to obtain an opinion of counsel that the Reorganization will be tax-free for federal income tax purposes. As such, the Global Funds shareholders will not recognize a taxable gain or loss on the receipt of shares of the Multi-Cap Fund in liquidation of their interest in Global Fund. Their tax basis in Multi-Cap Fund shares received in the Reorganization will be the same as their tax basis in the Global Fund shares, and the tax holding period will be the same. FUND EXPENSES Expenses shown are those for the year ended April 30, 2010 and on a pro forma basis giving effect to the Reorganization as of such date. Fund Fees and Expenses Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering 5.75% None None price) Maximum Deferred Sales Charge (Load) (as a percentage of None 5.00% 1.00% the lower of net asset value at time of purchase or redemption) 2 Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment* Global Fund Class A Class B Class C Management Fees 1.125% 1.125% 1.125% Distribution and Service (12b-1) Fees 0.500% 1.000% 1.000% Other Expenses 1.000% 1.000% 1.000% Acquired Fund Fees and Expenses 0.010% 0.010% 0.010% Expense Reimbursement** (0.625)% (0.625)% (0.625)% Total Annual Fund Operating Expenses (including Expense Reimbursement) 2.010% 2.510% 2.510% Total Annual Fund Operating Expenses (excluding Expense Reimbursement) 2.635% 3.135% 3.135% Multi-Cap Fund Class A Class B Class C Management Fees 0.625% 0.625% 0.625% Distribution and Service (12b-1) Fees 0.250% 1.000% 1.000% Other Expenses 0.405% 0.405% 0.405% Acquired Fund Fees and Expenses 0.010% 0.010% 0.010% Total Annual Fund Operating Expenses 1.290% 2.040% 2.040% Pro Forma Combined Fund Class A Class B Class C Management Fees 0.625% 0.625% 0.625% Distribution and Service (12b-1) Fees 0.250% 1.000% 1.000% Other Expenses 0.425% 0.425% 0.425% Acquired Fund Fees and Expenses 0.010% 0.010% 0.010% Expense Reimbursement*** (0.020)% (0.020)% (0.020)% Total Annual Fund Operating Expenses (including Expense Reimbursement) 1.290% 2.040% 2.040% Total Annual Fund Operating Expenses (excluding Expense Reimbursement) 1.310% 2.060% 2.060% * Expenses in the tables above and the Example below reflect the expenses of the Fund and the Portfolio. ** The administrator has agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocated from unaffiliated investment companies) exceed 2.00% for Class A shares and 2.50% for Class B and Class C shares. This expense reimbursement will continue through December 31, 2010 and amounts reimbursed may be subject to recoupment. *** Effective with the consummation of the Reorganization, the Adviser has agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocated from unaffiliated investment companies) exceed 1.28% for Class A shares and 2.03% for Class B and Class C shares. This expense reimbursement will continue through December 31, 2011. The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Global Fund Class A $787 $1,311 $1,860 $3,349 Class B $754 $1,309 $1,788 $3,285 Class C $354 $909 $1,588 $3,400 Multi-Cap Fund Class A $699 $960 $1,242 $2,042 Class B $707 $1,040 $1,298 $2,176 Class C $307 $640 $1,098 $2,369 Pro Forma Combined Fund Class A $699 $964 $1,250 $2,062 Class B $707 $1,044 $1,307 $2,196 Class C $307 $644 $1,107 $2,388 3 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Global Fund Class A $787 $1,311 $1,860 $3,349 Class B $254 $909 $1,588 $3,285 Class C $254 $909 $1,588 $3,400 Multi-Cap Fund Class A $699 $960 $1,242 $2,042 Class B $207 $640 $1,098 $2,176 Class C $207 $640 $1,098 $2,369 Pro Forma Combined Fund Class A $699 $964 $1,250 $2,062 Class B $207 $644 $1,107 $2,196 Class C $207 $644 $1,107 $2,388 REASONS FOR THE REORGANIZATION The Reorganization was proposed to the Board of Trustees of the Trust. In reaching the decision to recommend that the shareholders of the Global Fund vote to approve the Reorganization, the Trustees considered a number of factors, including factors identified by EVM in connection with its recommendation that the Trustees approve the Reorganization. The Trustees, including the Independent Trustees, concluded that the Reorganization would be in the best interests of Global Fund and that the interests of existing shareholders would not be diluted as a consequence thereof. The factors considered by the Trustees include the following: Objectives, Restrictions and Policies. The Global Fund and Multi-Cap Fund have similar investment objectives and similar policies and restrictions. Each Fund invests primarily in equity securities. One distinction in their investment policies is that the Global Fund has no restriction on investment in foreign securities, while Multi-Cap Fund is permitted to invest up to 25% of its net assets in foreign securities but may invest without limit in dollar-denominated securities of foreign companies that trade on U.S. exchanges or in the over-the-counter market (including depositary receipts which evidence ownership in underlying foreign stocks). Multi-Cap Fund may also invest in dividend-paying stocks to help achieve its secondary consideration of investment income. Both Funds may engage in derivative transactions to seek return, to hedge against fluctuations in securities prices, interest rates of currency exchange rates, or as a substitute for the purchase or sale of securities or currencies. Permitted derivatives include: the purchase or sale of forward or futures contracts; options on futures contracts; exchange-traded and over-the-counter options; equity collars and equity swap agreements. Each Fund may also engage in covered short sales (on individual securities held or on an index or basket of securities whose constituents are held in whole or in part). Each Fund and each Portfolio are diversified funds and portfolios, respectively Effect on Class Structure and Services. Global Fund and Multi-Cap Fund each offer Class A, Class B and Class C shares. As a result of the Reorganization, shareholders of each class of shares of Global Fund would receive the corresponding class of shares of Multi-Cap Fund. The privileges and services associated with the corresponding share class of each Fund are identical. The distribution and service fee payable for Class A shares of Multi-Cap Fund is 0.25%, which is lower than the 0.50% distribution and service fee payable on Class A shares of Global Fund. As a result, it is beneficial to Class A shareholders of Global Fund to be exchanged into the lower cost Class A shares of Multi-Cap Fund. Effect on Fund Fees, Expenses and Services. Multi-Cap Fund is significantly larger and has a lower total expense ratio than Global Fund. As of April 30, 2010, the fees and expenses of Class A shares of Global Fund and Multi-Cap Fund, and the pro forma fees and expenses assuming Global Fund merged into Multi- Cap Fund on that date, are as follows: 4 Global Fund Multi-Cap Fund Pro Forma Advisory Fee 1.125% 0.625% 0.625% 12b-1 Fee 0.50% 0.25% 0.25% Total Expenses 2.01% 1.29% 1.29% The administrator has agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocated from unaffiliated investment companies) exceed 2.00% for Class A shares and 2.50% for Class B and Class C shares. This expense reimbursement will continue through December 31, 2010 and amounts reimbursed may be subject to recoupment. Effective with the consummation of the Reorganization, the Adviser has agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocated from unaffiliated investment companies) exceed 1.28% for Class A shares and 2.03% for Class B and Class C shares. This expense reimbursement will continue through December 31, 2011. Thereafter, the expense reimbursement may be changed or terminated at any time. The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment. Effect on Fund Fees and Expenses. The annual management fees of Multi-Cap Portfolio are 0.50% lower than those of Global Growth Portfolio. The annual advisory fee rate for Global Growth Portfolio is 0.75% annually of average daily net assets up to $500 million, and at reduced rates on net assets of $500 million and above. The annual advisory fee rate for Multi-Cap Growth Portfolio is 0.625% annually of average daily net assets up to and including $300 million, and at reduced rates thereafter. In addition, Global Fund currently pays management fees to EVM equal to 0.125% annually of average daily net assets up to $500 million and Global Growth Portfolio currently pays EVM administrative fees equal to 0.25% annually on average daily net assets up to $500 million, both at reduced rates thereafter. EVM is not currently receiving a fee for serving as administrator of Multi-Cap Fund. If the Reorganization is consummated, EVM estimates Global Fund will realize a significant reduction in other expenses. On a pro forma basis assuming the consummation of the Reorganization on April 30, 2010, the total fund expenses payable by former Global Fund shareholders would decrease by approximately 72 basis points (or 0.72%) for Class A shareholders and by approximately 47 basis points (or 0.47%) for Class B and Class C shareholders after the Reorganization. Costs of the Reorganization. The Global Fund will bear the costs of the Reorganization, including legal, printing, mailing and solicitation costs. These costs are estimated at approximately $70,000. Tax Consequences. The Global Fund will seek to obtain an opinion of counsel that the Reorganization will be tax-free for federal income tax purposes. As such, the Global Fund shareholders will not recognize a taxable gain or loss on the receipt of shares of the Multi-Cap Fund in liquidation of their interest in the Global Fund. Their tax basis in Multi-Cap Fund shares received in the Reorganization will be the same as their tax basis in the Global Fund shares, and the tax holding period will be the same. Multi-Cap Funds tax basis for the assets received in the Reorganization will be the same as the Global Funds basis immediately before the Reorganization, and Multi-Cap Funds tax holding period for those assets will include Global Funds holding period. Shareholders should consult their tax advisers regarding the effect, if any, of the Reorganization in light of their individual circumstances. For more information, see Information About the Reorganization  Federal Income Tax Consequences. Relative Performance. Multi-Cap Fund outperformed Global Fund on a total return basis for the one-, three-, five- and ten-year periods ended April 30, 2010. No Dilution. After the Reorganization, each former shareholder of the Global Fund will own shares of Multi-Cap Fund equal to the aggregate value of his or her shares of the Global Fund immediately prior to the Reorganization. Because shares of Multi-Cap Fund will be issued at the per share net asset value of the Fund in exchange for the assets of the Global Fund, that, net of the liabilities of the Global Fund assumed by Multi-Cap Fund, will equal the aggregate value of those shares, the net asset value per share 5 of Multi-Cap Fund will be unchanged. Thus, the Reorganization will not result in any dilution to shareholders. Terms of the Plan. The Trustees considered the terms and conditions of the Plan and the costs associated with the Reorganization, to be borne by the Global Fund. Impact on Eaton Vance Management (EVM or Eaton Vance). After the reorganization, Boston Management and Research (BMR) will continue to serve as investment adviser to Multi-Cap Growth Portfolio. BMR and its affiliates will collect advisory and distribution and service fees on Global Funds assets acquired by Multi-Cap Fund pursuant to the Reorganization (and would no longer be paying a portion of the advisory fee to Eagle Global Advisors L.L.C. (Eagle), who served as sub-adviser for a portion of the Global Growth Portfolio. In the case of advisory fees, BMR would collect fees on the Global Growth Portfolios assets at the incremental advisory fee rates currently (0.625% annually) applicable to the Multi- Cap Fund, assuming the Reorganization occurred on April 30, 2010. At current asset levels, the Reorganization would result in approximately $54,287 in decreased fee revenue annually to EVM. However, as a result of the reorganization, EVM will no longer be required to reimburse expenses on the Global Fund, resulting in a savings of approximately $334,000 annually. It is expected that this will be partially offset by the estimated reimbursement of Multi-Cap Funds expenses of approximately $54,000 annually, resulting in an estimated net savings for EVM of $280,000. Other Considerations. It is expected that Global Fund will dispose of securities in advance of the Reorganization and, in that connection, it will realize capital gains. EVM believes that Global Fund has sufficient capital loss carryforwards to offset any such gain. Global Fund also will incur transaction costs in connection with such sales equal to approximately 5 basis points. EVM believes that the substantial benefits that will accrue to Global Fund shareholders as a result of the Reorganization (such as the estimated expense reduction of approximately 72 basis points (or 0.72%) for Class A shares and 47 basis points (or 0.47%) for Class B and Class C shares) outweigh the expenses associated with the Reorganization. The Board of Trustees of the Trust believes that the proposed Reorganization is in the best interest of shareholders and recommends that the Global Funds shareholders vote for the Reorganization. INFORMATION ABOUT THE REORGANIZATION At a meeting held on June 7, 2010, the Board of Trustees of the Trust approved the Plan in the form set forth as Appendix A to this Proxy Statement/Prospectus. The summary of the Plan is not intended to be a complete statement of all material features of the Plan and is qualified in its entirety by reference to the full text of the Plan attached hereto as Appendix A. Agreement and Plan of Reorganization . The Plan provides that, at the Closing, the Trust shall transfer all of the assets of the Global Fund and assign all liabilities to Multi-Cap Fund, and Multi-Cap Fund shall acquire such assets and shall assume such liabilities upon delivery by Multi-Cap Fund to the Global Fund on the Closing date of Class A, Class B and Class C Multi-Cap Fund shares (including, if applicable, fractional shares). The value of Class A, Class B and Class C shares issued to the Global Fund by Multi-Cap Fund will be the same as the value of Class A, Class B and Class C shares that the Global Fund has outstanding on the Closing date. The Multi-Cap Fund shares received by the Global Fund will be distributed to the Global Fund shareholders, and the Global Fund shareholders will receive Class A, Class B and Class C shares of the corresponding class of Multi-Cap Fund equal in value to those of the Global Fund held by such shareholder. Multi-Cap Fund will assume all liabilities, expenses, costs, charges and reserves of the Global Fund on the Closing date. At or prior to the Closing, the Global Fund shall declare a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to the Global Funds shareholders all of the Global Funds investment company taxable income, net tax-exempt interest income, and net capital gain, if any, realized (after reduction for any available capital loss carry-forwards) in all taxable years ending at or prior to the Closing. 6 At, or as soon as practicable after the Closing, the Global Fund shall liquidate and distribute pro rata to its shareholders of record as of the close of trading on the New York Stock Exchange on the Closing date the full and fractional Multi-Cap Fund Class A, Class B and Class C shares equal in value to the Global Funds shares exchanged. Such liquidation and distribution will be accomplished by the establishment of shareholder accounts on the share records of Multi-Cap Fund in the name of each shareholder of the Global Fund, representing the respective pro rata number of full and fractional Multi-Cap Fund Class A, Class B and Class C shares due such shareholder. All of Multi-Cap Funds future distributions attributable to the shares issued in the Reorganization will be paid to shareholders in cash or invested in additional shares of Multi-Cap Fund at the price in effect as described in the Multi-Cap Funds prospectus on the respective payment dates in accordance with instructions previously given by the shareholder to the Funds transfer agent. The consummation of the Plan is subject to the conditions set forth therein. Notwithstanding approval by shareholders of the Global Fund, the Plan may be terminated at any time prior to the consummation of the Reorganization without liability on the part of either party or its respective officers, trustees or shareholders, by either party on written notice to the other party if certain specified representations and warranties or conditions have not been performed or do not exist on or before December 31, 2010. The Plan may be amended by written agreement of its parties without approval of shareholders and a party may waive without shareholder approval any default by the other or any failure to satisfy any of the conditions to its obligations; provided, however, that following the Special Meeting, no such amendment or waiver may have the effect of changing the provision for determining the number of Multi-Cap Fund shares to be issued to the Global Funds shareholders to the detriment of such shareholders without their further approval. Costs of the Reorganization . The Global Fund will bear the costs of the Reorganization, including legal, printing, mailing and solicitation costs. The costs of the Reorganization are estimated at approximately $70,000. Description of Multi-Cap Fund Shares . Full and fractional Class A, Class B and Class C shares of Multi-Cap Fund will be distributed to the Global Funds shareholders in accordance with the procedures under the Plan as described above. Each Multi-Cap Fund share will be fully paid, non-assessable when issued and transferable without restrictions and will have no preemptive or cumulative voting rights and have only such conversion or exchange rights as the Trustees may grant in their discretion. Federal Income Tax Consequences . It is expected that the Reorganization will qualify as a tax-free transaction under Section 368(a) of the Internal Revenue Code, which is expected to be confirmed by the legal opinion of K&L Gates LLP at the Closing. Accordingly, shareholders of the Global Fund will not recognize any capital gain or loss and the Global Funds assets and capital loss carry-forwards should be transferred to Multi-Cap Fund without recognition of gain or loss. It is possible, however, that the Reorganization may fail to satisfy all of the requirements necessary for tax-free treatment, in which event the transaction will nevertheless proceed on a taxable basis. In this event, the Reorganization will result in the recognition of gain or loss to the Global Funds shareholders depending upon their tax basis (generally, the original purchase price) for their Global Fund shares, which includes the amounts paid for shares issued in reinvested distributions, and the net asset value of shares of Multi-Cap Fund received in the Reorganization. Shareholders of the Global Fund would, in the event of a taxable transaction, receive a new tax basis in the shares they receive of Multi-Cap Fund (equal to their initial value) for calculation of gain or loss upon their ultimate disposition and would start a new holding period for such shares. Shareholders should consult their tax advisers regarding the effect, if any, of the proposed Reorganization in light of their individual circumstances. Because the foregoing discussion relates only to the federal income tax consequences of the Reorganization, shareholders should also consult their tax advisers as to state and local tax consequences, if any. 7 Capitalization . The following table (which is unaudited) sets forth the capitalization of Global Fund and Multi-Cap Fund as of April 30, 2010, and on a pro forma basis as of that date giving effect to the proposed acquisition of assets of the Global Fund at net asset value. Net Assets Net Asset Value per Share Shares Outstanding Global Fund Class A $44,206,959 $16.31 2,710,906 Adjustments* (55,310) ($0.02) Class B 4,310,332 $16.01 269,206 Adjustments* (5,393) ($0.02) Class C 7,430,519 $15.40 482,655 Adjustments* ($0.02) Total Adjustments* (70,000) Total Net Assets Net Asset Value per Share Shares Outstanding Multi-Cap Fund Class A $131,052,866 $7.43 17,639,760 Class B 8,328,198 $7.24 1,150,961 Class C $7.23 Total Pro Forma Combined After Reorganization Net Assets Net Asset Value per Share Shares Outstanding Class A $175,204,515 $7.43 23,582,108 Class B 12,633,137 $7.24 1,745,566 Class C $7.23 Total * The Global Fund will bear the expenses of the Reorganization including those as described in How Will Proxies be Solicited and Tabulated? below. Performance Information . The following bar charts and tables provide some indication of risks of investing in each Fund by showing how the Funds average annual returns over time compare with those of broad-based securities market indices. The returns in the bar are for Class B shares of Global Fund and Class A shares of Multi-Cap Fund and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. Past performance (both before and after taxes) is no guarantee of future results. Each Funds performance reflects the effect of expense reductions. Absent these reductions, performance would have been lower. Updated Fund performance information can be obtained by visiting www.eatonvance.com . Global Fund  During the ten years ended December 31, 2008, the highest quarterly total return for Class B was 42.96% for the quarter ended December 31, 1999, and the lowest quarterly return was 30.08% for the quarter ended December 31, 2008. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2008 to September 30, 2009) was 31.36%. 8 Multi-Cap Fund - During the ten years ended December 31, 2008, the highest quarterly total return for Class A was 26.87% for the quarter ended June 30, 2003, and the lowest quarterly return was 33.13% for the quarter ended December 31, 2008. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2008 to September 30, 2009) was 43.49%. Global Fund Average Annual Total Return as of December 30, 2008 Investment Period One Year Five Years Ten Years Class A Return Before Taxes -54.46% -4.40% -0.26% Class B Return Before Taxes -54.30% -4.14% -0.20% Class B Return After Taxes on Distributions -54.18% -4.03% -0.62% Class B Return After Taxes on Distributions and the Sale of Class B Shares -35.18% -3.36% -0.23% Class C Return Before Taxes -52.38% -3.75% -0.21% Morgan Stanley Capital International (MSCI) World Index (reflects net -40.17% -0.51% -0.64% dividends, which reflect the deduction of withholding taxes) Multi-Cap Fund Average Annual Total Return as of December 30, 2008 Investment Period One Year Five Years Ten Years Class A Return Before Taxes -55.56% -3.52% -3.51% Class A Return After Taxes on Distributions -55.71% -4.25% -4.36% Class A Return After Taxes on Distributions and the Sale of Class A Shares -35.99% -2.81% -2.84% Class B Return Before Taxes -55.52% -3.40% -3.68% Class C Return Before Taxes -53.54% -3.07% -3.69% Russell Midcap Growth Index (reflects no deduction for fees, expenses or taxes) -44.32% -2.33% -0.19% S&P 500 Index (reflects no deduction for fees, expenses or taxes) -36.99% -2.19% -1.38% These returns reflect the maximum sales charge for Class A (5.75%) and any applicable contingent deferred sales charge ("CDSC") for Class B and Class C. Eagle Global Advisors L.L.C. began managing a portion of the Global Growth Portfolio on April 1, 2006. The performance includes the performance of the Portfolios prior co-investment advisor. The MSCI World Index is an unmanaged index of global equity securities. Investors cannot invest directly in an index. (Source: Lipper, Inc.) The Global Funds performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. During 1999, the Funds performance benefited significantly from certain telecommunications stocks. This performance is not typical and may not be repeated. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. Managements Discussion of Fund Performance . The total returns of Multi-Cap Fund and the factors that materially affected its performance during the most recent fiscal year are contained in its Annual Report dated August 31, 2009 and its Semi-Annual Report dated February 28, 2010, which are incorporated by reference into this Proxy Statement/Prospectus and relevant portions of which are attached hereto as Appendix B. The performance of Global Fund is described under the caption Performance Information and Portfolio Composition in the Annual Report of Global Fund for the year ended August 31, 2009 and in its Semi-Annual 9 Report dated February 28, 2010, which were previously mailed to Global Fund shareholders and is incorporated by reference into this Proxy Statement/Prospectus. HOW DO THE BUSINESS, INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES AND POLICIES OF THE GLOBAL FUND COMPARE TO THAT OF THE MULTI-CAP FUND? Below is a summary comparing the business, investment objectives, principal investment strategies and policies of the Global Fund and the Multi-Cap Fund. Each Funds current prospectus contains a detailed discussion of each Funds respective investment strategies and other investment policies. Global Fund Multi-Cap Fund Business A diversified series of Growth Trust. Same Master-Feeder Seeks to meet its investment objective by Seeks to meet its investment objective by Structure investing in Global Growth Portfolio. investing in Multi-Cap Growth Portfolio. Investment To seek long-term capital growth. To seek capital growth with a secondary Objective consideration of investment income (invests primarily in common stocks). 80% Investment Normally invests at least 80% of its total assets None Policy in equity securities of foreign and domestic companies. Foreign May invest in securities of both established and May invest up to 25% of its net assets in Investments emerging companies operating in developed foreign securities including emerging markets. and emerging economies. As an alternative to May also invest without limit in securities of holding foreign-traded securities, the Fund may foreign companies that trade on U.S. invest in dollar-denominated securities of exchanges or in the over-the-counter market foreign companies that trade on U.S. exchanges (including depositary receipts which evidence or in the U.S. over-the-counter market ownership in underlying foreign stocks). (including depositary receipts that evidence ownership in underlying foreign securities). Securities Common stocks of companies expected to grow Common stocks of U.S. growth companies. Acquired by the in value over time. Fund Derivatives Global Fund may engage in derivative Same transactions to enhance return, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, or as a substitute for the purchase or sale of securities or currencies. Permitted derivatives include: the purchase or sale of forward or futures contracts; options on futures contracts; exchange-traded and over-the-counter options; equity collars and equity swap agreements. May also engage in covered short sales. Buy/Sell Strategy The portfolio managers seek to purchase stocks The portfolio manager seeks to purchase that are reasonably priced in relation to their stocks that are reasonably priced in relation to fundamental value, and which will grow in their fundamental value, and that the portfolio value over time. The stock selection process is manager believes will grow in value over time based on numerous factors, including the Management of the Fund involves potential for price appreciation, risk/return, and consideration of numerous factors (such as the mix of securities in the Fund. A portfolio potential for price appreciation, risk/return, the 10 Global Fund Multi-Cap Fund manager generally will sell a stock when they mix of securities held by the Fund and, believe it has attained its optimum value. secondarily, long-term dividend prospects). Because of the dynamic nature of many The sell process combines bottom-up and top- portfolio companies, trading in the Fund may down considerations. The portfolio manager be more frequent than for mutual funds will normally consider selling securities when focusing only on established companies located they reach their price target, other securities in only one country. are identified to displace a current holding, or fundamentals deteriorate and the original investment case is no longer valid. A top- down assessment of an industry or the economy can also influence the sell decisions at times. Pooled Mid-Cap Fund may invest up to 10% of its net Same Investment assets in other investment companies, or in Vechicles other pooled accounts. The Fund will indirectly bear its proportionate share of any management fees paid by investment companies in which it invests in addition to the advisory fee paid by the Portfolio. To the extent they exceed 0.01%, the costs associated with such investments will be reflected in Acquired Fund Fees and Expenses in the Annual Fund Operating Expenses in Fund Summaries. Real Estate Global Fund may invest up to 10% of its net Same Investment assets in real estate investment trusts. Trusts Securities May seek to earn income by lending portfolio Same Lending securities to broker-dealers or other institutional borrowers. May lend up to one-third of the value of its total assets (including borrowings) or such other amount as is permitted under relevant law. Borrowing May borrow amounts up to one-third of the Same value of its total assets (including assets acquired using borrowings), but it will not borrow more than 5% of the value of its total assets except to satisfy redemption requests or for other temporary purposes. Borrowings result in increased expense to a Fund and, while they are outstanding, magnify increases or decreases in the value of Fund shares. The Portfolio will not purchase additional investment securities while outstanding borrowings exceed 5% of the value of its total assets. Investment Boston Management and Research Same, except (investment adviser of Multi-Cap Adviser (BMR), Two International Place, Boston, Growth Portfolio). MA 02110 (investment adviser of Global Growth Portfolio). Investment Sub- Eagle Global Advisors (Eagle), a None 11 Global Fund Multi-Cap Fund Adviser majority-owned affiliate of Eaton Vance Corp., 5847 San Felipe, Suite 930, Houston, TX 77057 (sub-adviser of Global Growth Portfolio). Manager Eaton Vance None Administrator Eaton Vance Same Portfolio Arieh Coll Arieh Coll Manager(s) * Vice President of Eaton Vance Management * Vice President of Eaton Vance Management and BMR and BMR * Portfolio manager of a portion of the Portfolio * Portfolio manager of the Portfolio since since 2004 2000 Edward R. Allen, III * Senior Partner at Eagle * Portfolio manager of a portion of the Portfolio since 2006 Thomas N. Hunt, III * Senior Partner at Eagle * Portfolio manager of a portion of the Portfolio since 2006 Distributor Eaton Vance Distributors, Inc. Same PRINCIPAL RISK FACTORS Generally . As discussed above, the Funds have substantially similar investment objectives and policies and, as such, are subject to substantially similar types of risks. See Investment Objective & Principal Policies and Risks in the Multi-Cap Fund Prospectus for a description of the principal risks of investing in the Funds. Principal Differences between the Global Fund and Multi-Cap Fund . Although Global Fund and the Multi-Cap Fund both invest in equity securities, Global Fund invests at least 80% of its total assets in equity securities of foreign and domestic companies. The Multi-Cap Fund invests primarily in common stocks of U.S. growth companies but may invest up to 25% of its net assets in foreign securities. Multi-Cap Fund may also invest without limit in securities of foreign companies that trade on U.S. exchanges or in the over-the-counter market. 12 COMPARATIVE INFORMATION ON SHAREHOLDER RIGHTS General . Global Fund and Multi-Cap Fund are both series of Growth Trust. The Trust is a Massachusetts business trust governed by a Declaration of Trust dated May 25, 1989 for Growth Trust, as amended from time to time, and by applicable Massachusetts law. Shareholder Liability . Under Massachusetts law, shareholders of a Massachusetts business trust could, under certain circumstances, be held personally liable for the obligations of the trust, including its other series. However, the Declaration of Trust disclaims shareholder liability for acts or obligations of the trust and other series of the trust and requires that notice of such disclaimer be given in each agreement, obligation, or instrument entered into or executed by the trust or the trustees. Indemnification out of the trust property for all losses and expenses of any shareholder held personally liable by virtue of his or her status as such for the obligations of the trust is provided for in the Declaration of Trust and By-Laws. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is considered to be remote because it is limited to circumstances in which the respective disclaimers are inoperative and the series would be unable to meet their respective obligations. Copies of the Declaration of Trust may be obtained from the Trust upon written request at its principal office or from the Secretary of the Commonwealth of Massachusetts. INFORMATION ABOUT THE FUNDS Information about Multi-Cap Fund is included in the current Multi-Cap Fund Prospectus, a copy of which is included herewith and incorporated by reference herein. Additional information about Multi-Cap Fund is included in the Multi-Cap Fund SAI, which has been filed with the SEC and is incorporated by reference herein. Information concerning the operation and management of the Global Fund is incorporated herein by reference from the Global Fund Prospectus and Global Fund SAI. Copies may be obtained without charge on Eaton Vances website at www.eatonvance.com, by writing Eaton Vance Distributors, Inc., Two International Place, Boston, MA 02110 or by calling 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time. You will find and may copy information about each Fund (including the statement of additional information and shareholder reports): at the Securities and Exchange Commissions public reference room in Washington, DC (call 1-202-942-8090 for information on the operation of the public reference room); on the EDGAR Database on the SECs Internet site (http://www.sec.gov); or, upon payment of copying fees, by writing to the SECs public reference section, treet NE, Washington, DC 20549-0102, or by electronic mail at publicinfo@sec.gov. The Trust, on behalf of the Funds, is currently subject to the informational requirements of the Securities Exchange Act of 1934, as amended, and in accordance therewith files proxy material, reports and other information with the SEC. These reports can be inspected and copied at the SECs public reference section, treet NE, Washington, DC 20549-0102, as well as at the following regional offices: New York Regional Office, 3 World Financial Center, Suite 400, New York, NY 10281-1022; and Chicago Regional Office, 175 W. Jackson Boulevard, Suite 900, Chicago, IL 60604. Copies of such material can also be obtained from the Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, treet, NE, Washington, DC 20549 at prescribed rates. Householding: One Proxy Statement/Prospectus may be delivered to multiple shareholders at the same address unless you request otherwise. You may request that we do not household proxy statements and/or obtain additional copies of the Proxy Statement/Prospectus by calling 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time or writing to Eaton Vance Management, ATTN: Proxy Coordinator  Mutual Fund Operations, Two International Place, Boston, Massachusetts 02110. 13 VOTING INFORMATION What is the Vote Required to Approve the Proposal? The affirmative vote of the holders of a majority of Global Funds outstanding shares, as defined in the 1940 Act, is required to approve the Plan. Such majority vote is the vote of the holders of the lesser of (a) 67% or more of the shares of Global Fund present or represented by proxy at the Special Meeting, if the holders of more than 50% of the outstanding shares are present or represented by proxy, or (b) 50% of the outstanding shares of Global Fund. Class A, Class B and Class C shareholders of Global Fund will vote together as a single group. Approval of the Plan by Global Fund shareholders is a condition of the consummation of the Reorganization. How Do I Vote in Person? If you do attend the Special Meeting and wish to vote in person, we will provide you with a ballot prior to the vote. However, if your shares are held in the name of your broker, bank or other nominee, you must bring a letter from the nominee indicating that you are the beneficial owner of the shares on the Record Date and authorizing you to vote. Please call the Global Fund at 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time if you plan to attend the Special Meeting. If you plan to attend the Special Meeting in person, please be prepared to present photo identification. How Do I Vote By Proxy? Whether you plan to attend the Special Meeting or not, we urge you to complete, sign and date the enclosed proxy card and to return it promptly in the envelope provided. Returning the proxy card will not affect your right to attend the Special Meeting and vote. If you properly fill in and sign your proxy card and send it to us in time to vote at the Special Meeting, your proxy (the individuals named on your proxy card) will vote your shares as you have directed. If you sign your proxy card but do not make specific choices, your proxy will vote your shares FOR the proposal and in accordance with managements recommendation on other matters. If you authorize a proxy, you may revoke it at any time before it is exercised by sending in another proxy card with a later date or by notifying the Secretary of the Global Fund before the Special Meeting that you have revoked your proxy; such notice must be in writing and sent to the Secretary of the Global Fund at the address set forth on the cover page of this Proxy Statement/Prospectus. In addition, although merely attending the Special Meeting will not revoke your proxy, if you are present at the Special Meeting you may withdraw your proxy and vote in person. Shareholders may also transact any other business not currently contemplated that may properly come before the Special Meeting in the discretion of the proxies or their substitutes. How Will Proxies be Solicited and Tabulated? The expense of preparing, printing and mailing this Proxy Statement/Prospectus and enclosures and the costs of soliciting proxies on behalf of the Global Funds Board of Trustees will be borne by the Global Fund. Proxies will be solicited by mail and may be solicited in person or by telephone, facsimile or other electronic means by officers of the Global Fund, by personnel of Eaton Vance, by the Global Funds transfer agent, BNY Mellon Asset Servicing, by broker-dealer firms or by a professional solicitation organization. The Global Fund has retained [The Altman Group] to assist in the solicitation of proxies, for which the Global Fund will pay an estimated fee of approximately $60,000, including out-of-pocket expenses. The expenses connected with the solicitation of this proxy and with any further proxies which may be solicited by the Global Funds officers, by Eaton Vance personnel, by the transfer agent, by broker-dealer firms or by [The Altman Group], in person, or by telephone, by telegraph, by facsimile or other electronic means will be borne by the Global Fund. A written proxy may be delivered to the Global Fund or its transfer agent prior to the meeting by facsimile machine, graphic communication equipment or other electronic transmission. The Global Fund will reimburse banks, broker-dealer firms, and other persons holding shares registered in their names or in the names of their nominees, for 14 their expenses incurred in sending proxy material to and obtaining proxies from the beneficial owners of such shares. Total estimated costs of the Reorganization are approximately $70,000. Shareholders also may choose to give their proxy votes by telephone rather than return their proxy cards. Please see the proxy card for details. The Global Fund may arrange for Eaton Vance, its affiliates or agents to contact shareholders who have not returned their proxy cards and offer to have votes recorded by telephone. If the Global Fund records votes by telephone, it will use procedures designed to authenticate shareholders identities, to allow shareholders to authorize the voting of their shares in accordance with their instructions, and to confirm that their instructions have been properly recorded. If the enclosed proxy card is executed and returned, or a telephonic vote is delivered, that vote may nevertheless be revoked at any time prior to its use by written notification received by the Global Fund, by the execution of a later-dated proxy card, by the Global Funds receipt of a subsequent valid telephonic vote, or by attending the meeting and voting in person. All proxy cards solicited by the Board that are properly executed and telephone votes that are properly delivered and received by the Secretary prior to the meeting, and which are not revoked, will be voted at the meeting. Shares represented by such proxies will be voted in accordance with the instructions thereon. If no specification is made on the proxy card, it will be voted FOR the matters specified on the proxy card. Abstentions and broker non-votes ( i.e ., proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owner or other person entitled to vote shares on a particular matter with respect to which the broker or nominee does not have discretionary power) will be treated as shares that are present at the meeting, but which have not been voted. Accordingly, abstentions and broker non-votes will assist the Global Fund in obtaining a quorum, but may have the effect of a No vote on the proposal. How is a Quorum Determined and What Happens if There is an Adjournment? What constitutes a quorum for purposes of conducting a valid shareholder meeting, such as the Special Meeting, is set forth in the Trusts By-Laws. Under the By-Laws of the Trust, the presence, in person or by proxy, of a majority of the outstanding shares is necessary to establish a quorum. If a quorum is not present at the Special Meeting, the persons named as proxies in the enclosed proxy card may propose to adjourn the meeting to permit further solicitation of proxies in favor of the proposal. A meeting, including the Special Meeting, may be adjourned one or more times. Each such adjournment requires the affirmative vote of the holders of a majority of Global Funds shares that are present at the meeting, in person or by proxy. The persons named as proxies will vote in favor of or against, or will abstain with respect to, adjournment in the same proportions they are authorized to vote for or against, or to abstain with respect to, the proposal. THE TRUSTEES OF THE TRUST, INCLUDING THE INDEPENDENT TRUSTEES, RECOMMEND APPROVAL OF THE PLAN OF REORGANIZATION. DISSENTERS RIGHTS Neither the Declaration of Trust nor Massachusetts law grants the shareholders of the Global Fund any rights in the nature of dissenters rights of appraisal with respect to any action upon which such shareholders may be entitled to vote; however, the normal right of mutual fund shareholders to redeem their shares (subject to any applicable contingent deferred sales charges) is not affected by the proposed Reorganization. 15 GLOBAL FUND FINANCIAL HIGHLIGHTS The financial highlights are intended to help you understand the Funds financial performance for the period(s) indicated. Certain information in the tables reflects the financial results for a single Fund share. The total returns in the tables represent the rate an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all distributions at net asset value). This information has been audited by Deloitte & Touche LLP, an independent registered public accounting firm, except for the six months ended February 28, 2010 which is unaudited and information for the year ended August 31, 2007 and prior, which was audited by another independent registered public accounting firm. The report of Deloitte & Touche LLP and the Funds financial statements are incorporated herein by reference and included in the Funds annual report, which is available upon request. Global Fund Six Months Ended February 28, Year Ended August 31, 2010 (Unaudited) Class A Class B Class C Class A Class B Class C Class A Class B Class C Net asset value - Beginning of period Income (Loss) From Operations Net investment income (loss) $ (0.060) $ (0.098) $ (0.094) $ 0.057 $ (0.009) $ (0.008) $ 0.073 $ (0.040) $ (0.038) Net realized and unrealized gain (loss) Total income (loss) from operations $ 0.584 $ 0.528 $ 0.515 $ (6.420 ) $ (6.351 ) $ (6.131 ) $ (0.954 ) $ (1.044 ) $ (1.004 ) Less Distributions From net investment income $ (0.164) $ (0.078) $ (0.105) $ $ $ $ $ Total distributions $ (0.164) $ (0.078) $ (0.105) $ $ $ $ $ Redemption fees $ 0.000 $ 0.000 $ 0.000 $ 0.001 $ 0.001 $ 0.001 $ 0.004 $ 0.004 $ 0.004 Net asset value - End of period Total Return 3.87% 3.59% 3.70% (30.00)% (30.34)% (30.43)% (4.26)% (4.73)% (4.72)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $42,933 $ 4,384 $ 7,059 $42,642 $ 4,865 $ 6,940 $72,303 $12,770 $12,627 Ratios (as a percentage of average daily net assets): Expenses 2.00% 2.50% 2.50% 2.00% 2.50% 2.50% 2.13% 2.63% 2.63% Net investment income (loss) (0.77)% (1.28)% (1.27)% 0.45% (0.07)% (0.06)% 0.32% (0.17)% (0.17)% Portfolio Turnover of the Portfolio 65% 65% 65% 155% 155% 155% 124% 124% 124% (See footnotes on next page.) 16 Financial Highlights (continued) Global Fund Year Ended August 31, Class A Class B Class C Class A Class B Class C Class A Class B Class C Net asset value - Beginning of year Income (Loss) From Operations Net investment loss $ (0.067) $ (0.171) $ (0.164) $ (0.158) $ (0.251) $ (0.237) $ (0.122) $ (0.197) $ (0.191) Net realized and unrealized gain Total income from operations $ 4.866 $ 4.706 $ 4.536 $ 1.880 $ 1.780 $ 2.330 $ 2.260 $ 2.180 Redemption fees $ 0.004 $ 0.004 $ 0.004 $ 0.000 $ 0.000 $ 0.000 $ 0.000 $ 0.000 Net asset value - End of year Total Return 27.94% 27.29% 27.28% 12.09% 11.50% 11.53% 17.62% 17.10% 17.11% Ratios/Supplemental Data Net assets, end of year (000s omitted) $61,973 $21,436 $12,863 $49,529 $22,824 $10,738 $41,155 $29,464 $11,364 Ratios (as a percentage of average daily net assets): Expenses 2.33% 2.83% 2.83% 2.49% 2.99% 2.99% 2.52% 3.02% 3.02% Net investment loss (0.33)% (0.87)% (0.85)% (0.95)% (1.52)% (1.48)% (0.82)% (1.32)% (1.33)% Portfolio Turnover of the Portfolio 94% 94% 94% 186% 186% 186% 130% 130% 130% (1) Computed using average shares outstanding. (2) Net investment income (loss) per share reflects a dividend resulting from a corporate action allocated from the Portfolio which amounted to $0.101, $0.125 and $0.100 per share for Class A, Class B and Class C, respectively. Excluding this dividend, the ratio of net investment income (loss) to average daily net assets would have been (0.12)%, (0.72)% and (0.63)% for Class A, Class B and Class C, respectively. (3) Net investment loss per share reflects special dividends allocated from the Portfolio, which amounted to $0.069, $0.070 and $0.065 per share for Class A, Class B and Class C, respectively. Excluding special dividends, the ratio of net investment loss to average daily net assets would have been (0.67)%, (1.22)% and (1.19)% for Class A, Class B and Class C, respectively. (4) Amount represents less than $0.0005. (5) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (6) Not annualized. (7) Includes the Funds share of the Portfolios allocated expenses. (8) Excludes the effect of custody fee credits, if any, of less than 0.005%. (9) Annualized. (10) The investment adviser(s) to the Global Growth Portfolio waived a portion of its investment adviser fee and/or the administrator of the Fund subsidized certain operating expenses (equal to 0.58%, 0.75%, 0.07%, 0.04% and less than 0.01% of average daily net assets for the six months ended February 28, 2010 and the years ended August 31, 2009, 2008, 2006 and 2005, respectively). 17 MULTI-CAP FUND FINANCIAL HIGHLIGHTS The financial highlights are intended to help you understand the Funds financial performance for the period(s) indicated. Certain information in the tables reflects the financial results for a single Fund share. The total returns in the tables represent the rate an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all distributions at net asset value). This information has been audited by Deloitte & Touche LLP, an independent registered public accounting firm, except for the six months ended February 28, 2010 which is unaudited and information for the year ended August 31, 2007 and prior, which was audited by another independent registered public accounting firm. The report of Deloitte & Touche LLP and the Funds financial statements are incorporated herein by reference and included in the Funds annual report, which is available upon request. Multi-Cap Fund Six Months Ended February 28, Year Ended August 31, 2010 (Unaudited) Class A Class B Class C Class A Class B Class C Class A Class B Class C Net asset value - Beginning of period $ 9.550 $ 9.350 $ 9.340 $ 10.730 Income (Loss) From Operations Net investment income (loss) $ (0.006) $ (0.029) $ (0.029) $ (0.005) $(0.044) $ (0.046) $ 0.037 $ (0.040) $ (0.041) Net realized and unrealized gain (loss) (3 ) (3 ) Total income (loss) from operations $ 0.330 $ 0.296 $ 0.288 $ (2.958 ) ) $ (2.936 ) $ 0.401 $ 0.331 $ 0.341 Less Distributions From net investment income $ (0.100) $ (0.056) $ (0.058) $ (0.008) $ $ $ $ $ From net realized gain    ) Total distributions $ (0.100) $ (0.056) $ (0.058) $ (0.082 ) ) $ (0.074 ) $ (1.581 ) $ (1.581 ) $ (1.581 ) Net asset value - End of period $ 6.740 $ 6.570 $ 6.560 $ 6.510 $ 6.330 $ 6.330 $ 9.550 $ 9.350 $ 9.340 Total Return 4.99% 4.63% 4.50% (30.57)% (31.15)% (31.07)% 2.39% 1.70% 1.82% Ratios/Supplemental Data Net assets, end of period (000s omitted) $122,054 $ 7,749 $20,146 $163,479 $ 8,092 $21,742 $290,306 $16,565 $34,533 Ratios (as a percentage of average daily net assets): Expenses 1.28% 2.03% 2.03% 1.42% 2.16% 2.17% 1.13% 1.88% 1.88% Net investment income (loss) (0.17)% (0.87)% (0.87)% (0.10)% (0.82)% (0.86)% 0.36% (0.40)% (0.41)% Portfolio Turnover of the Portfolio 115% 115% 115% 274% 274% 274% 206% 206% 206% (See footnotes on next page.) 18 Financial Highlights (continued) Multi-Cap Fund Year Ended August 31, Class A Class B Class C Class A Class B Class C Class A Class B Class C Net asset value - Beginning of year $ 8.010 $ 7.960 $ 7.450 $ 7.460 $ 6.060 $ 6.110 $ 6.120 Income (Loss) From Operations Net investment income (loss) $ 0.047 $ (0.013) $ (0.028) $ (0.028) $ (0.087) $(0.086) $ (0.035) $ (0.087) $(0.087) Net realized and unrealized gain Total income from operations $ 2.946 $ 2.861 $ 0.560 $ 0.500 $ 1.390 $ 1.350 $ 1.340 Less Distributions From net realized gain $ (0.226) $ (0.226) $ (0.226) $ $ $ $ $ $ Total distributions $ (0.226) $ (0.226) $ (0.226) $ $ $ $ $ $ Contingent deferred sales charges $ $ 0.005 $ $ $ $ $ $ $ Net asset value - End of year $ 10.730 $ 8.010 $ 7.960 $ 7.450 $ 7.460 $ 7.460 Total Return 37.30% 36.52% 36.26% 7.52% 6.70% 6.70% 22.94% 21.91% 21.91% Ratios/Supplemental Data Net assets, end of year (000s omitted) $154,213 $12,229 $11,128 $105,557 $10,314 $6,402 $104,876 $11,609 $ 6,194 Ratios (as a percentage of average daily net assets): Expenses 1.20% 1.86% 1.95% 1.26% 2.01% 2.01% 1.27% 2.02% 2.02% Net investment income (loss) 0.49% (0.14)% (0.29)% (0.35)% (1.11)% (1.10)% (0.50)% (1.25)% (1.25)% Portfolio Turnover of the Portfolio 144% 144% 144% 208% 208% 208% 201% 201% 201% (1) Computed using average shares outstanding. (2) Net investment income (loss) per share reflects special dividends allocated from the Portfolio which amounted to $0.084, $0.086 and $0.080 per share for Class A, Class B and Class C, respectively. Excluding special dividends, the ratio of net investment income (loss) to average daily net assets would have been (0.39)%, (1.05)% and (1.13)% for Class A, Class B and Class C, respectively. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) Includes the Funds share of the Portfolios allocated expenses. (7) Annualized. (8) The investment adviser of the Multi-Cap Growth Portfolio waived a portion of its investment adviser fee (equal to less than 0.005% and 0.01% of average daily net assets for the years ended August 31, 2006 and 2005, respectively). 19 EXPERTS The financial statements as of August 31, 2009 and for the years ended August 31, 2009 and 2008 incorporated by reference in this Proxy Statement/Prospectus have been audited by Deloitte & Touche LLP, an independent registered public accounting firm, as stated in their reports, which are incorporated by reference herein. Such financial statements have been so incorporated in reliance upon the reports of such firm given upon their authority as experts in accounting and auditing. 20 APPENDIX A FORM OF AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (Agreement) is made as of this day of , 2010, by and among Eaton Vance Growth Trust (the Trust), a Massachusetts business trust, on behalf of its series Eaton Vance Global Growth Fund (Global Growth Fund) and Eaton Vance Multi-Cap Growth Fund (Multi-Cap Growth Fund) and Global Growth Portfolio, Global Growth Funds master portfolio and Multi-Cap Growth Portfolio, Multi-Cap Funds master portfolio. WITNESSETH WHEREAS, the Trust is registered under the Investment Company Act of 1940, as amended (the 1940 Act) as an open-end management investment company authorized to issue an unlimited number of shares of beneficial interest without par value in one or more series (such as Global Growth Fund and Multi-Cap Growth Fund), and the Trustees of the Trust have divided the shares of Global Growth Fund into Class A, Class B and Class C shares (Global Growth Fund Shares) and Multi-Cap Growth Fund into Class A, Class B and Class C shares (Multi-Cap Growth Fund Shares); WHEREAS, the Trust desires to provide for the reorganization of Global Growth Fund through the acquisition by Multi-Cap Growth Fund of substantially all of the assets of Global Growth Fund in exchange for Multi-Cap Growth Fund Shares in the manner set forth herein; WHEREAS, Global Growth Fund currently invests all of its assets in Global Growth Portfolio, a Massachusetts trust registered under the 1940 Act as an open-end management investment company which is proposed to be dissolved upon consummation of the reorganization contemplated herein, and Multi-Cap Growth Fund currently invests all of its assets in Multi-Cap Growth Portfolio, a Massachusetts trust registered under the 1940 Act as an open-end management investment company; WHEREAS, it is intended that the reorganization described in this Agreement shall be a reorganization within the meaning of Section 368 of the Internal Revenue Code of 1986, as amended (the Code); NOW, THEREFORE, in consideration of the mutual promises herein contained, the parties hereto agree as follows: 1. Definitions 1.1 The term  1933 Act  shall mean the Securities Act of 1933, as amended. 1.2 The term  1934 Act  shall mean the Securities Exchange Act of 1934, as amended. 1.3 The term  Agreement  shall mean this Agreement and Plan of Reorganization. 1.4 The term  Assumed Liabilities  shall mean all liabilities, expenses, costs, charges and receivables of Global Growth Fund as of the Close of Trading on the New York Stock Exchange on the Valuation Date. 1.5 The term  Business Day  shall mean any day that the New York Stock Exchange is open. 1.6 The term  Close of Trading on the NYSE  shall mean the close of regular trading on the New York Stock Exchange, which is usually 4:00 p.m. Eastern time. 1.7 The term  Closing  shall mean the closing of the transaction contemplated by this Agreement. A-1 1.8 The term  Closing Date  shall mean , 2010, provided all necessary approvals have been received, or such other date as may be agreed by the parties on which the Closing is to take place. 1.9 The term  Commission  shall mean the Securities and Exchange Commission. 1.10 The term  Custodian  shall mean State Street Bank and Trust Company. 1.11 The term  Delivery Date  shall mean the date contemplated by Section 3.3 of this Agreement. 1.12 The term  Trust N-14  shall mean the Trusts registration statement on Form N-14, including a Proxy Statement/Prospectus as may be amended, that describes the transactions contemplated by this Agreement and registers the Multi-Cap Growth Fund Shares to be issued in connection with this transaction. 1.13 The term  Global Growth Fund N-1A  shall mean the registration statement, as amended, on Form N-1A of the Trust with respect to Global Growth Fund in effect on the date hereof or on the Closing Date, as the context may require. 1.14 The term  NYSE  shall mean the New York Stock Exchange. 1.15 The term  Portfolio N-1As  shall mean the registration statement, as amended, on Form N-1A of the Portfolios in effect on the date hereof or on the Closing Date, as the context may require. 1.16 The term  Proxy Statement  shall mean the Proxy Statement/Prospectus furnished to the Global Growth Fund shareholders in connection with this transaction. 1.17 The term  Securities List  shall mean the list of those securities and other assets owned by the Trust, on behalf of Global Growth Fund, on the Delivery Date. 1.18 The term  Multi-Cap Growth Fund N-1A  shall mean the registration statement, as amended, on Form N-1A of the Trust with respect to Multi-Cap Growth Fund in effect on the date hereof or on the Closing Date, as the context may require. 1.19 The term  Valuation Date  shall mean the day of the Closing Date. 2. Transfer and Exchange of Assets 2.1 Reorganization of Global Growth Fund . At the Closing, subject to the requisite approval of the Global Growth Funds shareholders and the terms and conditions set forth herein, the Trust shall transfer all of the assets of Global Growth Fund and assign all Assumed Liabilities to Multi-Cap Growth Fund, and Multi-Cap Growth Fund shall acquire such assets and shall assume such Assumed Liabilities upon delivery by Multi-Cap Growth Fund to Global Growth Fund on the Closing Date of Class A, Class B and Class C Multi-Cap Growth Fund Shares (including, if applicable, fractional shares) having an aggregate net asset value equal to the value of the assets so transferred, assigned and delivered, less the Assumed Liabilities, all determined and adjusted as provided in Section 2.2. Upon delivery of the assets, Multi-Cap Growth Fund will receive good and marketable title thereto free and clear of all liens. 2.2 Computation of Net Asset Value . The net asset value per share of the Multi-Cap Growth Fund Shares and the net value of the assets of Global Growth Fund subject to this Agreement shall, in each case, be determined as of the Close of Trading on the NYSE on the Valuation Date, after the declaration and payment of any dividend on that date. The net asset value of the Multi-Cap Growth Fund Shares shall be computed in the manner set forth in the Multi-Cap A-2 Growth Fund Form N-1A. In determining the value of the securities transferred by Global Growth Fund to Multi-Cap Growth Fund, such assets shall be priced in accordance with the policies and procedures described in the Multi-Cap Growth Fund N-1A. 3. Closing Date, Valuation Date and Delivery 3.1 Closing Date . The Closing shall be at the offices of Eaton Vance Management, Two International Place, Boston, MA 02110 immediately prior to the opening of Eaton Vances business on the Closing Date. All acts taking place at Closing shall be deemed to take place simultaneously as of 9:00 a.m. Eastern time on the Closing Date unless otherwise agreed in writing by the parties. 3.2 Valuation Date . Pursuant to Section 2.2, the net value of the assets of Global Growth Fund and the net asset value per share of Multi-Cap Growth Fund shall be determined as of the Close of Trading on the NYSE on the Valuation Date, after the declaration and payment of any dividend on that date. The stock transfer books of the Trust with respect to Global Growth Fund will be permanently closed, and sales of Global Growth Fund Shares shall be suspended, as of the close of business of the Trust on the Valuation Date. Redemption requests thereafter received by the Trust with respect to Global Growth Fund shall be deemed to be redemption requests for Multi-Cap Growth Fund Shares to be distributed to shareholders of Global Growth Fund under this Agreement provided that the transactions contemplated by this Agreement are consummated. In the event that trading on the NYSE or on another exchange or market on which securities held by the Global Growth Fund are traded shall be disrupted on the Valuation Date so that, in the judgment of the Trust, accurate appraisal of the net assets of Global Growth Fund to be transferred hereunder or the assets of Multi-Cap Growth Fund is impracticable, the Valuation Date shall be postponed until the first Business Day after the day on which trading on such exchange or in such market shall, in the judgment of the Trust, have been resumed without disruption. In such event, the Closing Date shall be postponed until one Business Day after the Valuation Date. 3.3 Delivery of Assets . After the close of business on the Valuation Date, the Trust shall issue instructions providing for the delivery of all of its assets held on behalf of Global Growth Fund to the Custodian to be held for the account of Multi-Cap Growth Fund, effective as of the Closing. Multi-Cap Growth Fund may inspect such securities at the offices of the Custodian prior to the Valuation Date. 4. Global Growth Fund Distributions and Termination 4.1 As soon as reasonably practicable after the Closing Date, the Trust shall pay or make provisions for the payment of all of the debts and taxes of Global Growth Fund and distribute all remaining assets, if any, to shareholders of Global Growth Fund, and Global Growth Fund shall thereafter be terminated under Massachusetts law. At, or as soon as may be practicable following the Closing Date, the Trust on behalf of Global Growth Fund shall distribute the Class A, Class B and Class C Multi-Cap Growth Fund Shares it received from the Multi-Cap Growth Fund to the shareholders of the Global Growth Fund and shall instruct Multi-Cap Growth Fund as to the amount of the pro rata interest of each of Global Growth Funds shareholders as of the close of business on the Valuation Date (such shareholders to be certified as such by the transfer agent for the Trust), to be registered on the books of Multi-Cap Growth Fund, in full and fractional Multi-Cap Growth Fund Shares, in the name of each such shareholder, and Multi-Cap Growth Fund agrees promptly to transfer the Multi-Cap Growth Fund Shares then credited to the account of Global Growth Fund on the A-3 books of Multi-Cap Growth Fund to open accounts on the share records of Multi-Cap Growth Fund in the names of Global Growth Fund shareholders in accordance with said instruction. Each Global Growth Fund shareholder shall receive shares of the corresponding class of Multi- Cap Growth Fund to the class of Global Growth Fund held by such shareholder. All issued and outstanding Global Growth Fund Shares shall thereupon be canceled on the books of the Trust. Multi-Cap Growth Fund shall have no obligation to inquire as to the correctness of any such instruction, but shall, in each case, assume that such instruction is valid, proper and correct. 5. Global Growth Fund Securities On the Delivery Date, Global Growth Portfolio on behalf of Global Growth Fund shall deliver the Securities List and tax records. Such records shall be made available to Multi-Cap Growth Fund prior to the Closing Date for inspection by the Treasurer (or his or her designee). Notwithstanding the foregoing, it is expressly understood that Global Growth Fund may hereafter until the close of business on the Valuation Date sell any securities owned by it in the ordinary course of its business as a series of an open-end, management investment company. 6. Liabilities and Expenses Multi-Cap Growth Fund shall acquire all liabilities of Global Growth Fund, whether known or unknown, or contingent or determined. The Trust will discharge all known liabilities of Global Growth Fund, so far as may be possible, prior to the Closing Date. Global Growth Fund shall bear the expenses of carrying out this Agreement. 7. Global Growth Portfolio and Multi-Cap Growth Portfolio Representations and Warranties Each Portfolio hereby represents, warrants and agrees as follows: 7.1 Legal Existence. Global Growth Portfolio and Multi-Cap Growth Portfolio are trusts duly organized and validly existing under the laws of the State of Massachusetts. 7.2 Registration under 1940 Act. Global Growth Portfolio and Multi-Cap Growth Portfolio are duly registered with the Commission as a closed-end investment company under the 1940 Act and such registration is in full force and effect. 7.3 Financial Statements. The statement of assets and liabilities, schedule of portfolio investments and related statements of operations and changes in net assets of Global Growth Portfolio and Multi-Cap Growth Portfolio dated August 31, 2009 and February 28, 2010 fairly present its financial condition as of said date in conformity with generally accepted accounting principles. 7.4 No Material Events. There are no legal, administrative or other proceedings pending, or to its knowledge, threatened against Global Growth Portfolio and Multi-Cap Growth Portfolio that would materially affect its financial condition. 7.5 Requisite Approvals. The execution and delivery of this Agreement and the consummation of the transactions contemplated herein have been authorized by the Portfolios Board of Trustees by vote taken at a meeting of such Board duly called and held on June 7, 2010. 7.6 No Material Violations. Global Growth Portfolio and Multi-Cap Growth Portfolio are not, and the execution, delivery and performance of this Agreement will not result, in a material violation of any provision of its Declaration of Trust or By-Laws, as each may be amended, of A-4 Global Growth Portfolio and Multi-Cap Growth Portfolio or of any agreement, indenture, instrument, contract, lease or other undertaking to which it is a party or by which it is bound . 7.7 Taxes and Related Filings. Except where failure to do so would not have a material adverse effect on Global Growth Portfolio and Multi-Cap Growth Portfolio, Global Growth Portfolio and Multi-Cap Growth Portfolio have filed and will file or obtain valid extensions of filing dates for all required federal, state and local tax returns and reports for all taxable years through and including its current taxable year and no such filings or reports are currently being audited or contested by the Internal Revenue Service or state or local taxing authority and all federal, state and local income, franchise, property, sales, employment or other taxes or penalties payable have been paid or will be paid, so far as due. Global Growth Portfolio and Multi-Cap Growth Portfolio are classified as partnerships for federal tax purposes, have qualified as such for each taxable year of its operations, and will qualify as such as of the Closing Date. 7.8 Good and Marketable Title. On the Closing Date, Global Growth Portfolio and Multi-Cap Growth Portfolio are will have good and marketable title to its assets, free and clear of all liens, mortgages, pledges, encumbrances, charges, claims and equities whatsoever, except as provided in the Portfolio N-1As. 7.9 Books and Records. Global Growth Portfolio and Multi-Cap Growth Portfolio has maintained all records required under Section 31 of the 1940 Act and rules thereunder. 8. Trust Representations and Warranties Growth Trust, on behalf of the Funds, hereby represents, warrants and agrees as follows: 8.1 Legal Existence . Growth Trust and Growth Trust are each a business trust duly organized and validly existing under the laws of the Commonwealth of Massachusetts. Global Growth Fund and Multi-Cap Growth Fund are validly existing series of Growth Trust. The Trust is authorized to issue an unlimited number of shares of beneficial interest of Multi-Cap Growth Fund. 8.2 Registration under 1940 Act . The Trust is a duly registered as open-end management investment companies under the 1940 Act and such registration is in full force and effect. 8.3 Financial Statements . The statement of assets and liabilities and the schedule of portfolio investments and the related statements of operations and changes in net assets of Global Growth Fund and Multi-Cap Growth Fund dated August 31, 2009 and February 28, 2010, fairly present the financial condition of Global Growth Fund and Multi-Cap Growth Fund as of said dates in conformity with generally accepted accounting principles. 8.4 No Contingent Liabilities . There are no known contingent liabilities of Global Growth Fund or Multi-Cap Growth Fund not disclosed and there are no legal, administrative or other proceedings pending, or to the knowledge of the Trust threatened, against Global Growth Fund or Multi-Cap Growth Fund which would materially affect its financial condition. 8.5 Requisite Approvals . The execution and delivery of this Agreement and the consummation of the transactions contemplated herein, have been authorized by the Board of Trustees of the Trust by vote taken at a meeting of such Board duly called and held on June 7, 2010. No approval of the shareholders of Multi-Cap Growth Fund is required in connection with this Agreement or the transaction contemplated hereby. The Agreement has been executed and delivered by a duly authorized officer of the Trust and is a valid and legally binding obligation of each of Global Growth Fund and Multi-Cap Growth Fund enforceable in accordance with its terms. A-5 8.6 No Material Violations . The Trust is not, and the execution, delivery and performance of this Agreement will not result, in a material violation of any provision of its Declaration of Trust or By-Laws, as may be amended, of Growth Trust or of any agreement, indenture, instrument, contract, lease or other undertaking to which the Trust is a party or by which it is bound. 8.7 Taxes and Related Filings . Except where failure to do so would not have a material adverse effect on Global Growth Fund or Multi-Cap Growth Fund, each of Global Growth Fund and Multi-Cap Growth Fund has filed or will file or obtain valid extensions of filing dates for all required federal, state and local tax returns and reports for all taxable years through and including its current taxable year and no such filings are currently being audited or contested by the Internal Revenue Service or state or local taxing authority and all federal, state and local income, franchise, property, sales, employment or other taxes or penalties payable pursuant to such returns have been paid or will be paid, so far as due. Each of Global Growth Fund and Multi-Cap Growth Fund has elected to be treated as a regulated investment company for federal tax purposes, has qualified as such for each taxable year of its operations and will qualify as such as of the Closing Date. 8.8 Good and Marketable Title . On the Closing Date, Global Growth Fund will have good and marketable title to its assets, free and clear of all liens, mortgages, pledges, encumbrances, charges, claims and equities whatsoever, and full right, power and authority to sell, assign, transfer and deliver such assets and shall deliver such assets to Multi-Cap Growth Fund. Upon delivery of such assets, Multi-Cap Growth Fund will receive good and marketable title to such assets, free and clear of all liens, mortgages, pledges, encumbrances, charges, claims and equities, except as to adverse claims under Article 8 of the Uniform Commercial Code of which Multi-Cap Growth Fund has notice and necessary documentation at or prior to the time of delivery. 8.9 Multi-Cap Growth Fund N-1A Not Misleading . The Multi-Cap Growth Fund N-1A conforms on the date of the Agreement, and will conform on the date of the Proxy Statement and the Closing Date, in all material respects to the applicable requirements of the 1933 Act and the 1940 Act and the rules and regulations of the Commission thereunder and does not include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not materially misleading. 8.10 Proxy Statement . The Proxy Statement delivered to the Global Growth Fund shareholders in connection with this transaction (both at the time of delivery to such shareholders in connection with the meeting of shareholders and at all times subsequent thereto and including the Closing Date) in all material respects, conforms to the applicable requirements of the 1934 Act and the 1940 Act and the rules and regulations of the Commission thereunder, and will not include any untrue statement of a material fact or omit to state any material fact required to be stated thereon or necessary to make statements therein, in light of the circumstances under which they were made, not materially misleading. 8.11 Books and Records . Each of Global Growth Fund and Multi-Cap Growth Fund has maintained all records required under Section 31 of the 1940 Act and rules thereunder. 9. Conditions Precedent to Closing The obligations of the parties hereto shall be conditioned on the following: 9.1 Representations and Warranties . The representations and warranties of the parties made herein will be true and correct as of the date of this Agreement and on the Closing Date. A-6 9.2 Shareholder Approval . The Agreement and the transactions contemplated herein shall have been approved by the requisite vote of the holders of Global Growth Fund Shares in accordance with the 1940 Act and the Declaration of Trust and By-Laws, each as amended, of the Trust. 9.3 Pending or Threatened Proceedings . On the Closing Date, no action, suit or other proceeding shall be threatened or pending before any court or governmental agency in which it is sought to restrain or prohibit, or obtain damages or other relief in connection with, this Agreement or the transactions contemplated herein. 9.4 Registration Statement . The Trust N-14 shall have become effective under the 1933 Act; no stop orders suspending the effectiveness of such Trust N-14 shall have been issued; and, to the best knowledge of the parties hereto, no investigation or proceeding for that purpose shall have been instituted or be pending, threatened or contemplated under the 1933 Act. The Proxy Statement has been delivered to each shareholder of record of the Global Growth Fund as of August 19, 2010 in accordance with the provisions of the 1934 Act and the rules thereunder. 9.5 Declaration of Dividend . The Trust shall have declared a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to Global Growth Fund shareholders all of Global Growth Funds investment company taxable income (as defined in Section 852 of the Code) (computed without regard to any deduction for dividends paid) for the final taxable period of Global Growth Fund, all of its net capital gain realized in the final taxable period of Global Growth Fund (after reduction for any capital loss carryforward) and all of the excess of (i) its interest income excludable from gross income under Section 103(a) of the Code over (ii) its deductions disallowed under Sections 265 and 171(a)(2) of the Code for the final taxable period of Global Growth Fund. 9.6 State Securities Laws . The parties shall have received all permits and other authorizations necessary, if any, under state securities laws to consummate the transactions contemplated herein. 9.7 Performance of Covenants . Each party shall have performed and complied in all material respects with each of the agreements and covenants required by this Agreement to be performed or complied with by each such party prior to or at the Valuation Date and the Closing Date. 9.8 Due Diligence . Multi-Cap Growth Fund and Multi-Cap Growth Portfolio shall have had reasonable opportunity to have its officers and agents review the records of Global Growth Fund and Global Growth Portfolio. 9.9 No Material Adverse Change . From the date of this Agreement, through the Closing Date, there shall not have been:  any change in the business, results of operations, assets or financial condition or the manner of conducting the business of Global Growth Fund or Multi-Cap Growth Fund (other than changes in the ordinary course of its business, including, without limitation, dividends and distributions in the ordinary course and changes in the net asset value per share) which has had a material adverse effect on such business, results of operations, assets or financial condition, except in all instances as set forth in the financial statements; A-7 any loss (whether or not covered by insurance) suffered by Global Growth Fund or Multi-Cap Growth Fund materially and adversely affecting of Global Growth Fund or Multi-Cap Growth Fund, other than depreciation of securities; issued by the Trust to any person any option to purchase or other right to acquire shares of any class of Global Growth Fund or Multi-Cap Growth Fund Shares (other than in the ordinary course of Growth Trusts business as an open-end management investment company); any indebtedness incurred by Global Growth Fund or Multi-Cap Growth Fund for borrowed money or any commitment to borrow money entered into by Global Growth Fund or Multi-Cap Growth Fund except as permitted in Global Growth Fund N-1A or Multi-Cap Growth Fund N-1A and disclosed in financial statements required to be provided under this Agreement; any amendment to the Declaration of Trust or By-Laws of the Trust that will adversely affect the ability of the Trust to comply with the terms of this Agreement; or any grant or imposition of any lien, claim, charge or encumbrance upon any asset of Global Growth Fund except as provided in Global Growth Fund N-1A so long as it will not prevent the Trust from complying with Section 7.8. Lawful Sale of Shares . On the Closing Date, Multi-Cap Growth Fund Shares to be issued to Section 2.1 of this Agreement will be duly authorized, duly and validly issued and and fully paid and non-assessable by the Trust, and conform in all substantial to the description thereof contained in the Trust N-14 and Proxy Statement furnished the Global Growth Fund shareholders and the Multi-Cap Growth Fund Shares to be issued to paragraph 2.1 of this Agreement will be duly registered under the 1933 Act by the N-14 and will be offered and sold in compliance with all applicable state securities laws. Documentation and Other Actions . The Trust shall have executed such documents and shall taken such other actions, if any, as reasonably requested to fully effectuate the contemplated hereby. 10. Addresses All notices required or permitted to be given under this Agreement shall be given in writing to Eaton Vance Growth Trust, Two International Place, Boston, MA 02110 (Attention: Chief Legal Officer), or at such other place as shall be specified in written notice given by either party to the other party to this Agreement and shall be validly given if mailed by first-class mail, postage prepaid. 11. Termination This Agreement may be terminated by either party upon the giving of written notice to the other, if any of the representations, warranties or conditions specified in Sections 7 or 8 hereof have not been performed or do not exist on or before December 31, 2010. In the event of termination of this Agreement pursuant to this provision, neither party (nor its officers, Trustees or shareholders) shall have any liability to the other. A-8 12. Miscellaneous This Agreement shall be governed by, construed and enforced in accordance with the laws of the Commonwealth of Massachusetts. The Trust represents that there are no brokers or finders entitled to receive any payments in connection with the transactions provided for herein. The Trust represents that this Agreement constitutes the entire agreement between the parties as to the subject matter hereof. The representations, warranties and covenants contained in this Agreement or in any document delivered pursuant hereto or in connection herewith shall not survive the consummation of the transactions contemplated hereunder. The Section headings contained in this Agreement are for reference purposes only and shall not affect in any way the meaning or interpretation of this Agreement. This Agreement shall be executed in any number of counterparts, each of which shall be deemed an original. Whenever used herein, the use of any gender shall include all genders. In the event that any provision of this Agreement is unenforceable at law or in equity, the remainder of the Agreement shall remain in full force and effect. 13. Amendments At any time prior to or after approval of this Agreement by Global Growth Fund shareholders (i) the parties hereto may, by written agreement and without shareholder approval, amend any of the provisions of this Agreement, and (ii) either party may waive without such approval any default by the other party or the failure to satisfy any of the conditions to its obligations (such waiver to be in writing); provided, however, that following shareholder approval, no such amendment may have the effect of changing the provisions for determining the number of Multi-Cap Growth Fund Shares to be received by Global Growth Fund shareholders under this Agreement to the detriment of such shareholders without their further approval. The failure of a party hereto to enforce at any time any of the provisions of this Agreement shall in no way be construed to be a waiver of any such provision, nor in any way to affect the validity of this Agreement or any part hereof or the right of any party thereafter to enforce each and every such provision. No waiver of any breach of this Agreement shall be held to be a waiver of any other or subsequent breach. 14. Massachusetts Business Trust References in this Agreement to the Trust mean and refer to the Trustees from time to time serving under its Declarations of Trust on file with the Secretary of the Commonwealth of Massachusetts, as the same may be amended from time to time, pursuant to which they conduct their businesses. It is expressly agreed that the obligations of the Trust hereunder shall not be binding upon any of the trustees, shareholders, nominees, officers, agents or employees of the Trust personally, but bind only the trust property of the Trust as provided in said Declaration of Trust. The execution and delivery of this Agreement has been authorized by the respective trustees and signed by an authorized officer of the Trust, acting as such, and neither such authorization by such trustees nor such execution and delivery by such officer shall be deemed to have been made by any of them but shall bind only the trust property of the Trust as provided in such Declaration of Trust. No series of the Trust shall be liable for the obligations of any other series. A-9 IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed by their officers thereunto duly authorized, as of the day and year first above written. ATTEST: EATON VANCE GROWTH TRUST By: Maureen A. Gemma, Secretary Thomas E. Faust Jr., President A-10 APPENDIX B Eaton Vance Multi-Cap Growth Fund as of August 31, 2009 MANAGEMENTS DISCUSSION OF FUND PERFORMANCE Economic and Market Conditions  Global equity markets were divided during the year ending August 31, 2009. Steep declines in the first half of the fiscal year were followed by a significant rally in the second half. The six-month period from September 2008 through February 2009 was one of the toughest ever in modern financial history. Equity markets collapsed in the fall of 2008 as a series of events on Wall Street caused a credit freeze that encompassed both Wall Street securities firms and commercial banks. These events greatly unsettled investors, and the economy plunged into a deeper recession. The Federal Reserve (the Fed) responded to the crises with several new lending programs to ease the credit crisis, and it cut interest rates dramatically to a range of 0.0% to 0.25% from 2.00% as of August 31, 2008.  The second half of the fiscal year was a healing period for equity markets. Stocks rallied strongly as investors became more comfortable with riskier assets, encouraged by economic and credit market improvements. Many large banks and financial institutions were able to access the capital markets and did so to raise cash and strengthen their balance sheets. In addition, the federal government demonstrated a clear commitment to repair the domestic economy and financial system with a wide range of government-sponsored programs. After six consecutive quarters of negative performance, stocks generated strong returns between February 28, 2009 and August 31, 2009. During this six-month period, the NASDAQ Composite Index gained 45.81% reflecting investors renewed interest in technology stocks  and the S&P 500 Index increased 40.46%. For the year as a whole, however, these two indices returned -15.14% and -18.25%, respectively. 1  Meanwhile, growth generally outperformed value across the market-cap spectrum. This dichotomy resulted from the higher weighting within growth indices of cyclical sectors, such as technology, consumer discretionary, industrials, materials and energy, toward which investors tend to gravitate during an economic recovery. Management Discussion  For the year ending August 31, 2009, the Fund 2 underperformed its primary benchmark, the Russell Midcap Growth Index (the Index) and the average return of the Lipper Mid-Cap Growth Funds Classification. 1 The Fund underperformed the Index primarily due to stock selection in the first 10 weeks of the period. During that time, financial markets were irrational, and credit became difficult to obtain Total Return Performance 8/31/08  8/31/09 Class A 3 -30.57% Class B 3 -31.15 Class C 3 -31.07 Russell Midcap Growth Index 1 -20.21 S&P 500 Index 1 -18.25 Lipper Mid-Cap Growth Funds Average 1 -21.46 See page 3 for more performance information. 1 It is not possible to invest directly in an Index or a Lipper Classification. The Indices' total returns do not reflect commissions or expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. The Lipper total return is the average total return, at net asset value, of the funds that are in the same Lipper Classification as the Fund. 2 The Fund currently invests in a separately registered investment company, Multi-Cap Growth Portfolio, with the same objective and policies as the Fund. References to investments are to the Portfolios holdings. 3 These returns do not include the 5.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www. eatonvance.com. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. The views expressed throughout this report are those of the portfolio manager and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Portfolios current or future investments and may change due to active management. B-1 Eaton Vance Multi-Cap Growth Fund as of August 31, 2009 MANAGEMENTS DISCUSSION OF FUND PERFORMANCE at all levels. We believe that many of the stocks in the Fund were sold in the fall of 2008 by investors who were not looking at company fundamentals but need ed to raise cash due to the credit crisis. F und hold ings in the industrials, information technology and consumer discretionary sectors detracted the most. Solar stocks were hit particularly hard, as their utility customers, which are typically well capitalized, were unable to get credit because none was available. Despite the rocky start of the first 10 weeks of the year, which accounted for the Funds underperfor mance for the entire fiscal year, the Fund performed very well, on both an absolute and relative basis, from mid-November 2008 through the end of the year. For the year-to-date period from December 31, 2008 through August 31, 2009, the Funds Class A shares at NAV had a return of 36.76%, compared with 25.26% for the Lipper Mid-Cap Growth Funds average and 29.66% for the Index. For the fiscal year as a whole, the Fund benefited from holdings in the financials sectorespecially real estate and commercial bank ing stockswhich outperformed similar stocks in the Index. The materials sector also outperformed, led by the chemicals industry. Finally, energy stocks per formed well due to strong returns in the oil and gas industry, and U.S. utilities stocks also outperformed. In selecting stocks, management seeks a select port folio of companies that it believes will grow faster over the long term than the U.S. economy and the U.
